Citation Nr: 1453834	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar sprain with degenerative disc disease (claimed as back condition) as secondary to service-connected knee conditions.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In July 2012 the Board remanded this case to allow the Veteran to testify at a Board hearing in support of his claims.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of those proceedings is of record.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that his service-connected bilateral knee disabilities have worsened since the most recent VA examination in August 2008.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Additionally, the Veteran has been diagnosed with lower back sprain, with degenerative disk disease, spondylolisthesis and myelopathy, and maintains that his current back condition is due to his service-connected knee disabilities.

At a January 2012 VA spine examination, the examiner opined that it is less likely than not that the Veteran's "LB is sec to rel to or result of SC knees" supported by a rationale that "is no evid to connect or relate LB to knees; gait stance and carriage completely WNL."  However, the examiner also notes that the Veteran walks with bilateral knee braces and occasionally uses a cane to ambulate.  The disparity is not explained in the rationale.  As the opinion was not supported by adequate reasons and bases, a new opinion on secondary causation must be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

When addressing issue of secondary causation and aggravation, the examiner is requested to comment on the reports from VA medical professionals relating the Veteran's back pain to his service-connected knee condition as well as the Veteran's reports of post-service back injuries.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant records he wants considered in this matter, copies of which should be sought.  

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his service-connected knee disabilities and back condition.  The entire claims file must be reviewed by the examiner and all necessary tests should be conducted.  

Following a complete review of the examination findings and the medical and lay evidence of record, the examiner should set out the impact of the Veteran's knee disabilities on his daily activities and his ability to work, and also describe the relationship between the Veteran's back condition and bilateral knee disabilities.  

Specifically the examiner should address:

a) Whether the Veteran's current back condition is at least as likely as not caused by or due to his service-connected bilateral knee disabilities; and

b) whether the Veteran's current back condition is at least as likely as not aggravated by his service-connected bilateral knee disabilities.

In addressing these issues, the examiner should discuss:

i. the May 2012 and September 2014 statements from VA physicians addressing the relationship between the Veteran's back pain and knee disabilities; 
ii. any distinction as may exist between a source of back pain and a cause for underlying disability; and 
iii. the Veteran's reported post-service back injuries.

The examiner should provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



